Exhibit 10.33

 

[FIVE YEAR INSTALLMENT VESTING]

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

[                            ], Grantee:

 

As of the [            ] day of [               200  ] (the “Grant Date”),
Health Care Property Investors, Inc., a Maryland corporation (the “Company”),
pursuant to the Health Care Property Investors, Inc. 2000 Stock Incentive Plan,
as amended and/or restated from time to time (the “Plan”), has granted to you,
the Grantee named above, [              ] performance restricted stock units
(the “Units”) with respect to [            ] shares of Common Stock on the terms
and conditions set forth in this Performance Restricted Stock Unit Agreement
(this “Agreement”) and the Plan. The Units are subject to adjustment as provided
in Section 11(a) of the Plan. Capitalized terms not defined herein shall have
the meanings assigned to such terms in the Plan. The Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) is the
administrator of the Plan for purposes of your Units.

 

I.                                         Forfeiture of Units.

 

(a)                                  Forfeiture Based Upon Company Performance.
Your Units will be paid only to the extent your Units are not forfeited pursuant
to this Section I and only to the extent such non-forfeited Units vest pursuant
to this Section I or Section II below. Your Units are subject to forfeiture if
the Company’s Funds From Operations Per Share for the 2006 calendar year (the
“Performance Period”) is less than [$      ]. If the Company’s Funds From
Operations Per Share for the Performance Period is less than [$      ], the
aggregate percentage of Units that you will forfeit will be determined in
accordance with Exhibit A hereto. For purposes of this Agreement, “Funds From
Operations Per Share” means the Company’s funds from operations per share during
the Performance Period, as prescribed by the National Association of Real Estate
Investment Trusts (NAREIT) as in effect on the first day of the Performance
Period, and shall be calculated on a fully diluted basis using the weighted
average of diluted shares of Common Stock outstanding during the Performance
Period. Funds From Operations Per Share shall be calculated before taking into
account any non-recurring charges incurred by the Company with respect to the
Performance Period for (i) material strategic or financing transactions approved
by the Board of Directors and (ii) impairments. The determination as to whether
the Company has attained the performance goals with respect to the Performance
Period shall be made by the Committee acting in good faith. The Committee’s
determination regarding whether the Company has attained the performance goals
(the “Committee Determination”) shall be made no later than the March 15
following the end of the Performance Period. Your Units shall not be deemed
vested pursuant to any other provision of this Agreement earlier than the date
that the Committee makes such determination, as required by Section 162(m) of
the Code and the regulations promulgated thereunder. Any Units forfeited
pursuant to this Section I(a) shall be deemed to have been forfeited as of the
last day of the Performance Period.

 

(b)                                 Termination due to Retirement during the
Performance Period. Your Units will remain outstanding during the remainder of
the Performance Period and will be subject to forfeiture in the manner set forth
in subsection (a) upon completion of the Performance Period if, prior to the
completion of the Performance Period, your employment with the Company is
terminated as a result of your Retirement. In the event of any such termination

 

1

--------------------------------------------------------------------------------


 

during the Performance Period, any Units not forfeited pursuant to
subsection (a) shall fully vest as of the date of the Committee Determination.

 

(c)                                  Change in Control during the Performance
Period.

 

(i)                                     Your Units will remain outstanding
during the remainder of the Performance Period and will be subject to forfeiture
in the manner set forth in subsection (a) in the event of a Change in Control
occurring during the Performance Period. In such event, any Units not forfeited
pursuant to subsection (a) shall fully vest as of the date of the Committee
Determination; provided, however, that except as otherwise provided in any
change in control or other agreement with the Company, your Units shall not be
so vested if and to the extent the Units are, in connection with the Change in
Control, either to be assumed by the successor or survivor corporation (or
parent thereof) or to be replaced with a comparable right with respect to shares
of the capital stock of the successor or survivor corporation (or parent
thereof), in each case appropriately adjusted. The determination of
comparability of rights shall be made by the Committee in good faith. The
Committee may adopt provisions to ensure that any such acceleration shall be
conditioned upon the consummation of the contemplated Change in Control.

 

(ii)                                  Notwithstanding the foregoing, the
Committee may, in its sole and absolute discretion, take action to fully vest
your Units immediately prior to, and subject to the consummation of, a Change in
Control occurring during the Performance Period. Any Units that become vested in
accordance with this subsection (c)(ii) shall not be subject to forfeiture in
the manner set forth in subsection (a).

 

(d)                                 Forfeiture of Units Upon Certain
Terminations of Employment. If at any time during the Performance Period, your
employment with the Company is terminated (i) by the Company, or (ii) by you,
excluding any termination by reason of your Retirement, death or Disability, all
of your Units shall be automatically forfeited and cancelled in full effective
as of such termination of employment and this Agreement shall be null and void
and of no further force and effect.

 

II.                                     Vesting.

 

(a)                                  Vesting of Non-Forfeited Units. You will
have no further rights with respect to any Units that are forfeited in
accordance with Section I. Subject to the terms and conditions of this
Agreement, your Units that (i) are not forfeited in accordance with Section I
and (ii) do not otherwise vest in accordance with Section I, if any, shall vest
in accordance with the following schedule, subject to your continuous service to
the Company until the applicable vesting date. (Vesting amounts pursuant to the
following schedule are cumulative.)

 

Tranche

 

Percentage of Non Forfeited
Units that Vest

 

Vesting Date

1

 

20

%

1st Anniversary of Grant Date

2

 

20

%

2nd Anniversary of Grant Date

3

 

20

%

3rd Anniversary of Grant Date

4

 

20

%

4th Anniversary of Grant Date

5

 

20

%

5th Anniversary of Grant Date

 

2

--------------------------------------------------------------------------------


 

The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to vesting of the applicable Tranche and the
corresponding rights and benefits under this Agreement. Unless otherwise
expressly provided herein with respect to accelerated vesting of the Units under
certain circumstances, employment for only a portion of a vesting period, even
if a substantial portion, will not entitle you to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in this Agreement.

 

(b)                                 Termination for Death or Disability. If at
any time during the Performance Period or following the completion of the
Performance Period, your employment with the Company is terminated as a result
of your death or Disability, your Units (to the extent not previously forfeited
and otherwise unvested) shall fully vest immediately upon such termination of
employment. For the avoidance of doubt, any Units that become vested in
accordance with this subsection (b) during the Performance Period shall not be
subject to the forfeiture provisions of Section I(a).

 

(c)                                  Termination by Reason of Retirement
Following the Performance Period. If at any time following the completion of the
Performance Period, your employment with the Company is terminated as a result
of your Retirement, your Units (to the extent not previously forfeited and
otherwise unvested) shall fully vest immediately upon such termination of
employment.

 

(d)                                 No Acceleration or Vesting Upon Other
Terminations. If at any time following the completion of the Performance Period,
your employment with the Company is terminated (i) by the Company, or (ii) by
you, excluding any termination by reason of your Retirement, death or
Disability, any of your Units that remain outstanding and otherwise unvested at
the time of such termination of employment shall be automatically forfeited and
cancelled in full effective as of such termination of employment.

 

III.                                 Change in Control Following the Performance
Period.

 

(a)                                  In the event of a Change in Control at any
time following the completion of the Performance Period, your Units ( to the
extent not previously forfeited and otherwise unvested) shall vest immediately
prior to the effective date of the Change in Control; provided, however, that
except as otherwise provided in any change in control or other agreement with
the Company, your Units shall not be so vested if and to the extent the Units
are, in connection with the Change in Control, either to be assumed by the
successor or survivor corporation (or parent thereof) or to be replaced with a
comparable right with respect to shares of the capital stock of the successor or
survivor corporation (or parent thereof), in each case appropriately adjusted.

 

3

--------------------------------------------------------------------------------


 

The determination of comparability of rights shall be made by the Committee in
good faith. The Committee may adopt provisions to ensure that any such
acceleration shall be conditioned upon the consummation of the contemplated
Change in Control.

 

(b)                                 Notwithstanding the foregoing, in the event
of a pending or threatened takeover bid or tender offer at any time following
the completion of the Performance Period and pursuant to which 10% or more of
the outstanding securities of the Company is acquired, whether or not deemed a
tender offer under applicable state or Federal laws, or in the event that any
person makes any filing under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934 with respect to the Company, the Committee may in its sole
discretion:

 

(i)                                     Make the Units fully vested; or

 

(ii)                                  Make any other reasonable adjustments or
amendments to the Units or substitute new units on substantially similar terms.

 

IV.                                 Timing and Form of Payment.

 

(a)                                  Distribution Date. Unless you elect
otherwise on or before the Grant Date, the distribution date (the “Distribution
Date”) for your Units that become vested pursuant to this Agreement will be the
date that such Units vest; provided that in no event shall the Distribution Date
occur earlier than the date of the Committee Determination. Distribution of your
vested Units will be made by the Company in shares of Common Stock (on a
one-to-one basis) on or as soon as practicable after the Distribution Date with
respect to such vested Units. You will only receive distributions in respect of
your vested Units and will have no right to distribution of your unvested Units
unless and until such Units vest (and are not otherwise forfeited pursuant to
Section I(a)). Once a vested Unit has been paid pursuant to this Agreement, you
will have no further rights with respect to that Unit. You may, however, elect
(a “Distribution Election”) to (A) defer your Distribution Date with respect to
some or all of your vested Units and/or (B) have your vested Units distributed
to you in annual installments as provided in Section IV(b), provided that such
election complies with this Section IV. You may change your Distribution
Election with respect to each Tranche (set forth in Section II(a) above) up to
three times without the approval of the Committee, provided such Distribution
Election is made in a timely manner. Any Distribution Elections with respect to
a Tranche in addition to the three provided in the preceding sentence may only
be made with the approval of the Committee, in its sole discretion. In order for
a Distribution Election to be valid, it must be made at least one year prior to
the then-existing Distribution Date with respect to the Units subject to such
Distribution Election, the new Distribution Date must be at least five years
after the then-existing Distribution Date with respect to such Units, and the
election must otherwise be consistent with the “subsequent election” rules of
Section 409A(a)(4)(C) of the Code so as to prevent application of the penalty
and interest provisions of Section 409A(a)(1)(B) of the Code. Your Distribution
Date with respect to any portion of your Units may not be prior to the earlier
of the Vesting Date for such vested Units or the date of the Committee
Determination. Distribution Elections may only be made by delivering a written
election to the Company care of its General Counsel in the form attached as
Exhibit B hereto.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Form of Distribution. Unless you elect
otherwise on or before the Grant Date, distribution of your vested Units with
respect to any Tranche will be made in a lump sum on or as soon as
administratively practicable after your Distribution Date. You may, however,
elect to have vested Units with respect to any Tranche distributed in the
form of two or more annual installments over a fixed number of years, provided
that each installment payment must be for a minimum of 1,000 shares of Common
Stock. If you elect to have some or all of your vested Units underlying a
Tranche distributed in annual installments, the first installment will be paid
on or as soon as practicable after the Distribution Date with respect to such
Tranche and subsequent installments will be paid on or as soon as practicable
after each of the anniversaries of the Distribution Date with respect to such
Tranche during your elected installment period. You may change an election you
make pursuant to this Section IV(b) (or you may make an initial election in the
event that you did not elect a form of payment at the time of your award and,
accordingly, your Units were subject to the lump sum default payment rule) by
filing a new written election with the Committee; provided that you must also
elect a later Distribution Date pursuant to Section IV(a) as to any Units that
are subject to such election and in no event may such an election result in an
acceleration of distributions within the meaning of Section 409A of the Code so
as to prevent application of the penalty and interest provisions of
Section 409A(a)(1)(B) of the Code. Distribution Elections may only be made by
delivering a written election to the Company care of its General Counsel in the
form attached as Exhibit B hereto.

 

(c)                                  Hardship Distribution. If you experience an
Unforeseeable Emergency (as defined below) you may elect to receive immediate
distribution of some or all or your vested Units upon such Unforeseeable
Emergency. Distribution upon an Unforeseeable Emergency shall be made no later
than thirty (30) days following written notice to the Company care of its
General Counsel of the Unforeseeable Emergency. For purposes of this Agreement,
an “Unforeseeable Emergency” shall mean a severe financial hardship resulting
from (i) an illness or accident of you, your spouse, or your dependent (as
defined in Section 152(a) of the Code), (ii) loss of your property due to
casualty, or (iii) any other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond your control, all as
reasonably determined by the Committee in good faith. No distribution shall be
made in respect of an Unforeseeable Emergency unless such Unforeseeable
Emergency is not otherwise relievable by liquidation of your assets (to the
extent such liquidation would not itself cause a severe financial hardship) or
through reimbursement or compensation by insurance or otherwise. Any
distribution of your vested Units as a result of an Unforeseeable Emergency
shall be limited to the amount reasonably necessary to relieve the Unforeseeable
Emergency (which may include amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution).

 

V.                                     Dividend Equivalent Rights. During such
time as each Unit remains outstanding and prior to the distribution of such Unit
in accordance with Section IV, you will have the right to receive, in cash, with
respect to such Unit, the amount of any cash dividend paid on a share of Common
Stock (a “Dividend Equivalent Right”). You will have a Dividend Equivalent Right
with respect to each Unit that is outstanding on the record date of such
dividend. Dividend Equivalent Rights will be paid to you at the same time or
within 30 days after dividends are paid to stockholders of the Company. Dividend
Equivalent Rights will not be paid to you with respect to any Units that are
forfeited pursuant to Sections I and II, effective as of the date such Units are
forfeited. You will have no Dividend Equivalent Rights as of the record date of
any

 

5

--------------------------------------------------------------------------------


 

such cash dividend in respect of any Units that have been paid in Common Stock;
provided that you are the record holder of such Common Stock on or before such
record date.

 

VI.                                 Transferability. No benefit payable under,
or interest in, the Units or this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge and any such attempted action shall be void and no such benefit or
interest shall be, in any manner, liable for, or subject to, your or your
beneficiary’s debts, contracts, liabilities or torts; provided, however, nothing
in this Section VI shall prevent transfers of your Units to the Company or by
will or by applicable laws of descent and distribution. You may designate a
beneficiary to receive distribution of your vested Units upon your death by
submitting a written beneficiary designation to the Committee in the
form attached hereto as Exhibit B. You may revoke a beneficiary designation by
submitting a new beneficiary designation.

 

VII.                             Withholding. You will be required to pay in
cash or deduction from other compensation payable to you by the Company any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting or payment of Units and the payment of Dividend Equivalent
Rights. At your election and in satisfaction of the foregoing requirement, the
Company will withhold shares of Common Stock underlying the Units and otherwise
issuable in accordance with this Agreement, in the manner prescribed by, and
subject to the limitations of, Section 12 of the Plan, in satisfaction of such
withholding obligations.

 

VIII.                         No Contract for Employment. This Agreement is not
an employment or service contract and nothing in this Agreement shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
employ or service of the Company, or of the Company to continue your employment
or service with the Company.

 

IX.                                Notices. Any notices provided for in this
Agreement or the Plan, including a Distribution Election, shall be given in
writing and shall be deemed effectively given upon receipt if delivered by hand
or, in the case of notices delivered by United States mail, five (5) days after
deposit in the United States mail, postage prepaid, addressed, as applicable, to
the Company or if to you, at such address as is currently maintained in the
Company’s records or at such other address as you hereafter designate by written
notice to the Company.

 

X.                                    Plan. This Agreement is subject to all the
provisions of the Plan and their provisions are hereby made a part of this
Agreement. In the event of any conflict between the provisions of this Agreement
and those of the Plan, the provisions of the Plan shall control.

 

XI.                                Entire Agreement. This Agreement contains the
entire understanding of the parties in respect of the Units and supersedes upon
its effectiveness all other prior agreements and understandings between the
parties with respect to the Units.

 

XII.                            Amendment. This Agreement may be amended by the
Committee; provided, however that no such amendment shall, without your consent,
alter, terminate, impair or adversely affect your rights under this Agreement.

 

6

--------------------------------------------------------------------------------


 

XIII.                        Governing Law. This Agreement shall be construed
and interpreted, and the rights of the parties shall be determined, in
accordance with the laws of the State of California, without regard to conflicts
of law provisions thereof.

 

XIV.                        Tax Consequences. You may be subject to adverse tax
consequences as a result of the issuance, vesting and/or distribution of your
Units. YOU ARE ENCOURAGED TO CONSULT A TAX ADVISOR AS TO THE TAX CONSEQUENCES OF
YOUR UNITS AND SUBSEQUENT DISTRIBUTION OF COMMON STOCK.

 

XV.                            Construction. This Agreement shall be construed
and interpreted to comply with Section 409A of the Code. The Company reserves
the right to amend this Agreement to the extent it reasonably determines is
necessary in order to preserve the intended tax consequences of the Units in
light of Section 409A of the Code and any regulations or other guidance
promulgated thereunder. Notwithstanding anything to the contrary contained in
this Agreement or the Plan, in the event that you are to receive a payment
hereunder in connection with your termination of employment (other than due to
your death) at a time when you are a “specified employee” (within the meaning of
Section 409A of the Code), the Company may delay the making of such payment to a
date that is not earlier than the first to occur of six months and one day after
your “separation from service” (within the meaning of Section 409A of the Code)
or the date of your death.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

HEALTH CARE PROPERTY INVESTORS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and Agreed,
effective as of the date first written above.

 

 

By:

 

 

Name: [                            ]

 

8

--------------------------------------------------------------------------------


 

[FIVE YEAR INSTALLMENT VESTING]

 

EXHIBIT A

 

PERFORMANCE GOALS

 

Funds From Operations Per Share

 

Aggregate Percentage Forfeited

 

[$       ] or greater

 

0

%

Equal to or greater than [$       ] but less than [$       ]

 

2

%

Equal to or greater than [$       ] but less than [$       ]

 

4

%

Equal to or greater than [$       ] but less than [$       ]

 

6

%

Equal to or greater than [$       ] but less than [$       ]

 

8

%

Equal to or greater than [$       ] but less than [$       ]

 

10

%

Equal to or greater than [$       ] but less than [$       ]

 

12

%

Equal to or greater than [$       ] but less than [$       ]

 

14

%

Equal to or greater than [$       ] but less than [$       ]

 

16

%

Equal to or greater than [$       ] but less than [$       ]

 

18

%

Equal to or greater than [$       ] but less than [$       ]

 

20

%

Equal to or greater than [$       ] but less than [$       ]

 

22

%

Equal to or greater than [$       ] but less than [$       ]

 

24

%

Equal to or greater than [$       ] but less than [$       ]

 

26

%

Equal to or greater than [$       ] but less than [$       ]

 

28

%

Equal to or greater than [$       ] but less than [$       ]

 

30

%

Equal to or greater than [$       ] but less than [$       ]

 

32

%

Equal to or greater than [$       ] but less than [$       ]

 

34

%

Equal to or greater than [$       ] but less than [$       ]

 

36

%

Equal to or greater than [$       ] but less than [$       ]

 

38

%

Equal to or greater than [$       ] but less than [$       ]

 

40

%

Equal to or greater than [$       ] but less than [$       ]

 

50

%

Equal to or greater than [$       ] but less than [$       ]

 

60

%

Equal to or greater than [$       ] but less than [$       ]

 

70

%

Equal to or greater than [$       ] but less than [$       ]

 

80

%

Equal to or greater than [$       ] but less than [$       ]

 

90

%

Equal to or greater than [$       ] but less than [$       ]

 

100

%

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

HEALTH CARE PROPERTY INVESTORS, INC.
2000 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNITS
DISTRIBUTION ELECTION AND BENEFICIARY DESIGNATION FORM

 

Name: [                            ]

Social Security No.:

 

In connection with your award of Performance Restricted Stock Units on
[                , 2006] under the Health Care Property Investors, Inc. 2000
Stock Incentive Plan, as amended and/or restated from time to time (the “Plan”),
you have the option of selecting the timing and form of payment of the shares of
Common Stock underlying your vested Units.

 

Please complete this election form and return it to Edward J. Henning, the
Company’s General Counsel and Corporate Secretary.

 

Deferral of Distribution Date

 

Unless you elect otherwise, the Distribution Date for your Units that vest will
be the vesting date of such Units; provided that in no event shall the
Distribution Date occur earlier than the date of the Committee Determination
with respect to such Units. You may elect a new Distribution Date with respect
to some or all of the Tranches by completing the deferral election grid below.
Please note that, subject to the restrictions set forth below and in the
Agreement, your new Distribution Date with respect to a Tranche can take any of
the following forms:

 

•                                          You may elect a date certain for your
Distribution Date (e.g., January 1, 2010),

 

•                                          You may elect that your Distribution
Date will be the date of your death or termination of employment, or

 

•                                          You may elect a Distribution Date
that is the earlier of two dates/events (e.g., the earlier of January 1, 2010,
or termination of your employment).

 

If you do not elect a Distribution Date on or before the Grant Date, you will be
deemed to have elected distribution of your vested Units on or as soon as
administratively practical after the applicable vesting date of your Units. If,
after the Grant Date, you want to change the Distribution Date with respect to
any of your vested Units, your new election must be made at least one year prior
to the then-existing Distribution Date, the new Distribution Date you elect must
be at least five years after the then-existing Distribution Date, and the change
must otherwise satisfy the “subsequent election” rules of
Section 409A(a)(4)(C) of the Code. If your election to defer your Distribution
Date is not timely, it will not be valid.

 

You acknowledge and understand that by electing a new Distribution Date with
respect to one or more of the Tranches, you are hereby revoking the
then-existing Distribution Date with respect to such Tranche(s). You further
acknowledge and agree that the distribution

 

B-1

--------------------------------------------------------------------------------


 

of the shares of Common Stock underlying your Units may coincide with a period
during which you are prohibited from selling, disposing or otherwise
transferring such shares pursuant to the Company’s Insider Trading Policy, or by
law, and therefore, you may not be able to sell, dispose or otherwise transfer
such shares to pay any sums required by federal, state or local tax law to be
withheld with respect to the issuance of such shares.

 

Tranche

 

Vesting Date

 

Distribution Date*

1

 

1st Anniversary ofGrant Date

 

 

2

 

2nd Anniversary of Grant Date

 

 

3

 

3rd Anniversary of Grant Date

 

 

4

 

4th Anniversary of Grant Date

 

 

5

 

5th Anniversary of Grant Date

 

 

 

--------------------------------------------------------------------------------

*  Specify “Vesting Date” if you desire payment of the vested Units on or as
soon as administratively practical after the vesting date of the Units.
Otherwise, indicate the Distribution Date you elect. In all events your election
is subject to the rules stated above (including, without limitation, the 5-year
deferral requirement set forth above if you are electing a change after the
Grant Date).

 

Form of Payment

 

Distribution of all of your vested Units underlying a Tranche will be made in
shares of Common Stock in a lump sum on or as soon as practicable after the
Distribution Date with respect to such Units. For example, all of your vested
Units under Tranche 1 will be distributed to you on or as soon as practicable
after the Vesting Date with respect to Tranche 1 (unless you elect a later
Distribution Date as provided above). You may, however, elect at the time of
your award to have vested Units with respect to any Tranche distributed in the
form of two or more annual installments over a fixed number of years. For
example, if you elect to have your vested Units underlying Tranche 1 distributed
in five installments, your vested Units will be distributed to you in five equal
payments on or as soon as practicable after the Distribution Date with respect
to Tranche 1 and each of the first four anniversaries of the Distribution Date
for Tranche 1.

 

If you elect to have any or all of your vested Units underlying a Tranche
distributed in installments, you must elect a number of equal annual
installments which will result in a distribution of at least 1,000 shares of
Common Stock per installment with respect to such Tranche (otherwise, the number
of installments you elected will be reduced by the Company to produce a
distribution of at least 1,000 shares of Common Stock per installment). If you
would like to change a form of distribution election you have made (or if you
would like to make an initial form of distribution election in the event that
you did not make such an election at the time of the award), your election must
be made at least one year prior to the then-existing Distribution Date, and you
must elect a new Distribution Date that is at least five years after the
then-existing Distribution Date. If your election to defer your Distribution
Date is not timely, it will not be valid. Furthermore, if you are

 

B-2

--------------------------------------------------------------------------------


 

changing an existing form of distribution election, your election change cannot
result in an acceleration (within the meaning of Section 409A of the Code) of
payments, and the change must otherwise satisfy the “subsequent election”
rules of Section 409A(a)(4)(C) of the Code.

 

Tranche

 

Vesting Date

 

Number of Installments
(Shares of Common Stock per
Installment)

1

 

1st Anniversary of Grant Date

 

            (     )

2

 

2nd Anniversary of Grant Date

 

            (     )

3

 

3rd Anniversary of Grant Date

 

            (     )

4

 

4th Anniversary of Grant Date

 

            (     )

5

 

5th Anniversary of Grant Date

 

            (     )

 

Beneficiary Designation

 

I hereby designate the following individual as beneficiary to receive
distribution of my vested Units, if any, in the event of my death. Distribution
of such vested Units will be in the form, and on the Distribution Date(s), in
effect with respect to such vested Units as of the date of my death.

 

Beneficiary Information

 

Name:                                                                                                                                                                                                         
(Please
print)                                                                   
Last                                                                                                                                                                        
First                                                                                                                                                                                                                                                                     
Middle Initial

 

Sex:            Relationship to Participant:

 

Social Security No.:                                                      Date
of Birth:

 

Address:

 

City:                                                                                             
State:                                      Zip
Code:                                           

 

Please retain a copy of this Distribution Election Form for your records.

 

 

 

 

 

Signature: [                            ]

 

Date Signed

 

B-3

--------------------------------------------------------------------------------

 